ON MOTION FOR REHEARING.
This court handed down its original opinion herein on May 12, 1926, at which time appellant was in the custody of the proper officers of Bowie County, Texas. Within fifteen days after our opinion was handed down the state had duly filed its motion for rehearing herein, as it was authorized by law to do. No mandate of this court had been issued to the court below directing a discharge of the appellant. The case was and is still pending on the dockets of this court. We are informed by proper affidavits by officials of Bowie County that pending the hearing of said motion of the state, and final decision of the questions relative to appellant's right to be released from custody, he has made his escape from the officers and has not been recaptured but is still at large. The judgment heretofore rendered in this case is withdrawn, and the appeal will now be dismissed.
Dismissed.